     Case 3:21-cv-00211-RAH-ECM-KCN Document 117 Filed 04/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,               )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                            )
UNITED STATES DEPARTMENT                    )
OF COMMERCE, et al.,                        )
                                            )
        Defendants.                         )

                                         ORDER

        Before the Court is the Unopposed Motion for Leave to File Amicus Brief (Doc.

104) filed by the Electronic Privacy Information Center on April 26, 2021. The parties do

not object to the requested brief. Upon consideration and for good cause, it is

        ORDERED that the Motion is hereby GRANTED. The movant should file its

amicus curiae brief with the Court on or before April 28, 2021.

        DONE, on this the 27th day of April, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
